Title: From James Madison to Edmund Pendleton, 23 July 1782
From: Madison, James
To: Pendleton, Edmund



Dear Sir
Philada. 23. July. 1782.

The sterility of my late correspondence will be compensated by the contents of the inclosed paper, which besides other interesting particulars sufficiently confirms the recognition of our Independence by the States General. Among the numerous good consequences of this event to us I wish the people of Virginia not to be inattentive to its influence on the value of their staple, which it is probable will be an immediate object of speculation. Other particulars not yet republished from the foreign papers are the capture of 1 if not 2. French 74s. with a number of transports on their way to the E. Indies, by Admiral Barrington—the capture of a British Frigate, with some transports by a Dutch ship of war—the capture of the rich island of Ceylon from the Dutch by Admiral Hughs, & of Negapatam another of their important possessions on the coast of Coromandel, with two ships richly laden with oriental productions.
The language of the New Ministry is not a little novel & extraordinary. They seem to consider themselves as they really are, the creatures of the people, not of the crown and address their whole conduct to the temper of the former, with as much assiduity as their predecessors did to the latter. The popular & oeconomical principles which they urged out of office, are the basis of their plans in office. They are excluding contractors &c from the legislature—abolishing sinecure appointments—pruning the civil list—arming the Militia and even patronizing a scheme of equal representation. In the last particular they met with great obstacles & Mr. Fox had the mortification to find himself in a minority on the question for appointing a committee to bring in plan for the purpose.
Ireland is reaping a large share of the harvest produced by our labours. Besides a free trade & a free legislation, the shackles are taken off the poor Catholicks in the articles of their religious worship & the tenure of real property.
Genl. Washington is still here. My last contained all the information I can give you relative to Lippencut & Asgil, Carlton preserves his taciturnity. It is said that a fleet of transports is just arrived at the Hook, and that they have troops on board. This has brought to life again the supposed evacuation of Charleston.
Adieu
